DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, “left side surface”, “right side surface”, “front-side side surface”, and “near-side side surface” should be changed to –“left side-surface”, “right side-surface”, “front-side side-surface”, and “near-side side-surface” respectively for consistency--. See lines 2, 3, 10-17, and 22. 
Claim 1, line 18, “an other” should be changed to –another--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the isosceles triangle shape” in line 18. The limitation appears to recite the same isosceles triangle shape as recited previously for 
Claim 1 recites the limitation “the two equal sides” in line 19. The limitation appears to recite the two equal sides as recited previously for the near-side side surface, which is a misrepresentation of the disclosed invention. It is suggested this limitation to be changed to --two equal sides-- to properly distinguish between the sides of the isosceles triangle shape of the lower bottom portion and the near-side side surface.
Claim 1 recites the limitation “the isosceles triangle” in line 19. The limitation appears to recite the same isosceles triangle as recited previously for the near-side side surface, which is a misrepresentation of the disclosed invention. It is suggested this limitation to be changed to --the other isosceles triangle-- to properly distinguish between the isosceles triangle shape of the lower bottom portion and the near-side side surface.
Claims 3 and 4 are rejected as depending upon a rejected claim. 
Allowable Subject Matter
Claims 1, 3, and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Although the references of record show some features similar to those of . 
Regarding claim 1, no prior art made of record teaches the near-side side surface having an isosceles triangle shape with an apex at a bottom of the near-side side surface closer to the gripping portion of each operating frame, the lower bottom portion having another isosceles triangle shape with another apex located closest to the gripping portion, with the apex of the near-side side surface contacting the other apex of the lower bottom portion. A combination of these limitations and the other recited features was not reasonably found in the prior art. 
In regards to claims 3 and 4, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of the remaining claims 1, 3, and 4 are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yang et al. (US 7036263) teaches a trapezoidal shape for a front-side side surface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643